Title: To James Madison from John Armstrong, 5 December 1813
From: Armstrong, John
To: Madison, James


        
          Dear Sir,
          La Bergerie 5th. December 1813.
        
        I yesterday had a meeting with the contractors Anderson and Thorn (the latter just arrived from the Army) and have settled with them the different points in District No. 9 for the collection of new & the distribution of old deposits. If Wilkinson can cover both—he will keep the post he has taken on Salmon river. The better to enable him to do this, the order he had given to move Hampton’s Division from Platsburg to French Mills—has been countermanded.
        Before I left Albany I had taken means with Govr. Tompkins for keeping up a competent force at Fort George & without giving a bounty. The enemy will dislodge themselves from the head of Burlington Bay. They intend wintering at York, whence I suspect, that they mean to reestablish there a navy yard & that the troops are wanted for it’s protection. In every other view, the heights of Burlington would be for them, a better position.
        Sacketts harbor has now a competent defense. Besides what the fleet can afford to itself, there will be at that point, about 2000 regular effectives.
        The command of the main army in Winter Quarters is a business of such magnitude, & under present circumstances, requiring such immediate provision—that I send on my thoughts on that subject ahead of myself. Wilkinson has given over the command to Lewis and Lewis wants to be recalled & ought to be indulged. The next is Boyd, & under him, we are

not to expect that the troops will do well or be satisfied. The next Brig. (in rank) is Parker, but he is sick & offers his resignation, if not permitted to winter in the South. Izzard comes next and fortunately, is the man who ought to Command. He will make them a formidable Corps by the next Spring. There are now two vacant Major Generals places. Flournoy & he ought immediately to be nominated to these. The moment is too critical for ceremony—the Service too important to be trammelled with rules of precedence. Efficient men must be selected without regard to their relative rank. If these promotions be made—there will be three Brigadiers to be provided—two to replace Flournoy & Izzard & one to replace Covington. Smith of the rifle Regt. now comg. at Sackets’ harbor & Mc.Comb of the 3d. Artillery, should be two of the three & should be immediately appointed. The third we may take time to select.
        Another subject, of even higher interest, are the means to be employed in filling up the rank & file of the Army. What can be done on the old way of enlistment will be fully tried. To give it the utmost effect, I have ordered the Corps now in the field to be consolidated during the winter, retaining only Officers sufft. to command them, & despatching all others on the recruiting Service. Of the efficacy of this mode however I have much doubt. Our experiments of it hitherto have failed & left us miserably short of the legal provision. To rely on it therefore will not be wise. As a substitute for it, or auxiliary to it, I would propose adopting the mode which was resorted to during the War of the revolution. Classing the militia of the U.S. & drawing from each class of 20 men, one man for the War. On this plan, this State would immediately give us 5000 men—nor would any one be oppressed by it. 5 dollars paid by each man of a class would, in addition to present inducements, draw out another & abundant description—immediately fill our ranks and enable us to finish the war, (without again calling on Militia) in one Campaign. The public mind is I think prepared for vigorous measures & this should be made the foundation stone.
        I shall go down the river to-morrow as far as West point—where some arrangements & regulations for the Mil. Accademy are called for. These may employ me a day, after which I proceed directly to Washington. With the highest respect I am Sir Your obedt. & faithful servant
        
          John Armstrong
        
      